The Honorable Dr. J. W. Edgar              OpinionNo.   H-   301
Commissioner   of Education
Texas Education Agency                     Re:   Construction of Senate
201 E. Eleventh Street                           Bill 123 (63rd Leg.)
Austin, Texas 78701                              with provisions of the
                                                 Texas Education Code.
Dear Dr. Edgar:

    Your inquiry has to do with the effect of Article 5923b, V. T. C. S.,
three-called Eighteen Year Old Law, upon various provisions of the
Education Code.

   Article    5923b, in part, provides:

           “Section 1. The purpose of this Act is to extend all
       the rights, privileges, and dbligations of majority to all
       persons who are at least 18 years of age. It shall be
       construed liberally to accomplish that purpose.

             “Sec. 2. Notwithstanding any statutory or decisional    ~~
        law, or any rule, regulation, or ordinance of this state
        or of any political subdivision or incorporated city or town
        of this state, a person who ir at least 18 years of age has
        all the rights, privileges, and obligations of a person who
        is 21 years of age.    A law, rule, regulation, or ordinance
        which extends a right, privilege, or obligation to a person
        on the basis of a minimum age of 21, 20, or 19 year8
         shall be interpreted as prescribing a minimum age of 18
        years.

        . . . ‘I

    Your     first question asks:




                                      p. 1400
    .   ..
                                           _-~_.   . ..~.
             .
                                                            ..
.            .




                 The Honorable Dr. J. W. Edgar,       page 2     (H-301)




                              “Doea an 18-year-old per se have the right to
                         establish a residence, at any time, for public free
                         school attendance purposes in a Texas school dis-
                         trict wherein his parents do not reside? I’

                     In Attorney General Opinions H-82, 83. 84 and 85 (1973)‘ we discussed
                 at some length and with reference to a variety of situations, the effect of
                 Article 5923b. We concluded in Opinion H-82 that the effect of the
                 statute was the removal of the diaabilitier of minority of those 18 years
                 of age or older.  It did not amend all statutes in which the age 21 appeared.
                 Rather, it extended to those younger than 21 the “rights, privileges and
                 obligations” of those who theretofore had achieved majority by reaching
                 the age of 21,

                    Section 21.031(b)   and (c) of the Texas Education Code, V. T. C.S.,
                 provides:

                             ‘l(b) Every child in this state over the age
                         of six years and not over the age of 21 years   on
                         the first day of September of the year in which
                         admission is sought rhall be permitted to attend
                         the public free schools of the district in which he
                         resides or in which his parent, guardian, or the
                         person having lawful control of him resides at
                         the time he applies for admission notwithstanding
                         the fact that he may have been enumerated in the
                         scholastic census of a different dirtrict or may
                         have attended school elsewhere for a part of the
                         year.

                             ‘l(c) The board of trustees of any public free
                         school district of this state shall admit into the
                         public free schools of the district free of tuition
                         all persons over six and not over 21 year. of age
                         at the beginning of the scholastic year if such per-
                         son or his parent, guardian or person having law-
                         ful control reside6 within the school district. ”

                     Citing a line of Attorney General Opinions we concluded in Attorney
                 General Opinion H-63 (1973) that even as to a minor, hir residence   for the
                 purpose of determining eligibility for free public education under Sec. 21.031
                 of the Texas Education Code, if not that of his parents, would depend upon

                                                       p. 1401
        ._     ’
        ’ -_




.
    .
                    The Honorable Dr. J. W. Edgar, page 3          (H-301)




                     whether remidence was bona fide or was merely an ortensible residence
                     for the purpose of attending a different school.   We said there that each
                     indance would have to be determined upon an examination of the detailed
                     facta and that, in -.each instance, the school official charged with the
                     rellponsibility for this decision would have tn weigh’: all facts and conclude
                     that the residence bither was a bona fide residence or was one which was
                   ~ merely ostensible.     Normally, residence is a matter of volition or inten-
                   -’tion and doea not normally depend upon the length of time. See Attorney
                     General Opinion H-156 (1973). It in our opinion therefore, that an 18
                     year old may establish his own residence in tbe same manner and with
                     the same legal result as could any other. adult.

                        Your second qua&ion asks whether an 18 year old, while enrolled as
                    a student in a Texas public school district, may legally qualify and serve
                    as a member of the Board of Trustees of the district when duly elected
                    or appointed thereto.  We had this precise question before us in Attorney
                    General Opinion H-84 (1973). In that opinion we pointed out that, regard-
                    less of Article 5923b. V. T. C.S.,  an individual who is 18 years of age and
                    in compliance with all other provisions of Article 5.08 of the Election
                    Code, V. T.C.S.,   is eligible to be a candidate for the office of Trustee of
                    an independent school district.

                        We do not see any incompatibility in the fact that the student, if elected
                    to the Board of Trustees, may be fin the position of formulating policy by
                    which he would be controlled as a student. We considered a rather similar
                    situation in our Letter Advisory No. 13 (1973) where we held that there
                    was not necessarily a disqualifying conflict of interests behveen the status
                    of a person as a tenant and hicl being appointed commissioner of a ‘public
                    housing authority.

                                                SUMMARY

                                A person at least 18 years of age may determine
                            his own residence in the same manner and i&h the
                            mrne legal result as could any other adult.




                                                         p. 1402
The Honorable Dr. J. W. Edgar, page 4       (H-301)




          A person enrolled as a rtudent in a public rchool,
      who im 18 yearr of age or older, may legally qualify
      and oerve ai a ‘member of a Board of Trurteee of the
      dirtrict if otherwire qualified.

                                    Very truly youre,



                                         R2LG
                                    JOHN L: HILL
                                    Attorney General of Texan
                            P
APPRWD:




DAVID M. KENDALL,     Chairman
Opinion Committee




                                  p. 1403